Appellant insists that his bill of exception shows error which complained that the district attorney was permitted on cross-examination of appellant to exhibit a pistol and have him identify it as the one he had when arrested. On direct examination appellant had testified that he had on his person when arrested a pistol, and went into details explaining why he was carrying it. We think any claim that hurt could have resulted because the district attorney had him identify the pistol is exaggerated.
Appellant's motion for rehearing is overruled.
Overruled.